Citation Nr: 0628251	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had verified active service from March 1945 to 
December 1946, from March 1947 to March 1950, from July 1950 
to September 1953, and from October 1964 to October 1969, 
after which he retired having served 20 years.

This matter comes before the Board of Veterans' Appeals 
(Board) from am August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for 
tinnitus and assigned a 10 percent disability evaluation.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U.S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based upon an interpretation of law, rather 
than consideration of factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
regarding VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

II.  Analysis

Service connection for tinnitus was established in August 
2003, and the RO assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2003).  In 
March 2004, the veteran appealed the RO's determination and 
requested an increased evaluation for tinnitus, specifically 
a 10 percent evaluation for each ear.  In a Statement of the 
Case dated in April 2004, the RO denied the veteran's request 
because under DC 6260 there is no provision for assignment of 
a separate 10 percent evaluation for tinnitus of each ear.  
The veteran appealed that decision to the Board.  

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims reversed a Board decision which 
had found that, under pre-June 2003 regulations, no more than 
a single 10 percent rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral.  The Court held 
that pre-1999 and pre-June 13, 2003, versions of DC 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that might ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing U.S. Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of DC 6260 is plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Veterans Court had erred in not 
deferring to VA's interpretation.

As a consequence of the Federal Circuit's holding, on July 
10, 2006, the Secretary rescinded the stay which had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


